Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 09/28/2021 claiming priority to PRO 63/087,113 filed on 10/02/2020, in which claims 1-20 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 12/20/2011 and 05/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15, 18,  and similar dependent claims are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Copending Application APP 17/487,852. This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is anticipated by the Copending Application and is covered by the Application since the Application and the application are claiming common subject matter, below is a list of limitations that perform the same function, however, different terminology may be used in both sets to describe the limitations, as follows, Claim 1 is used as an example to analyze the common subject matter:
Copending Application 17/487,852
Instant Application:-17/488179
1. A method of processing visual media data, comprising: performing a conversion between visual media data and a bitstream of the visual media data, wherein the performing of the conversion includes selectively applying a convolutional neural network filter during the conversion based on a rule; wherein the rule specifies whether and/or how the convolutional neural network filter is applied.
1. a method of processing visual media data, comprising: determining, for a conversion between visual media data and a bitstream of the visual media data, how to apply one or more convolutional neural network filters to at least some samples of a video unit of the visual media data according to a rule; and performing the conversion based on the determining.


As demonstrated, the claim of Copending Application 17/487,852 anticipate the features of the claim of instant application 17/488179.
A nonstatutory type (35 U.S.C. 101) double patenting rejection can be overcome by amending the conflicting claims so they are no longer coextensive in scope or filing of a terminal disclaimer.

		

Examiner’s Note

Claims 1-14 refer to "A method of processing visual media data”, Claims 15-17 refer to "An apparatus for processing visual media data”, Claims 18-20 refer to "A non-transitory computer-readable storage medium”. Claims 15-20 are similarly rejected in light of rejection of claims 1-14, any obvious combination of the rejection of claims 1-14, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Luhang et al. (“Non-CE10: A CNN based in-loop filter for intra frame”, JVET-O0157), hereinafter Luhang, in view of Frank et al. (EP 3451293 A1), hereinafter Frank. Both Luhang and Frank are cited in IDS.
	
	Regarding claim 1, Luhang discloses a method of processing visual media data, comprising (Abstract): determining, for a conversion between visual media data and a bitstream of the visual media data, how to apply one or more convolutional neural network filters to at least some samples of a video unit of the visual media data according to a rule; and performing the conversion based on the determining (Section 2).  
	Luhang discloses all the elements of claim 1 but Luhang does not appear to explicitly disclose in the cited section according to a rule.
	However, Frank from the same or similar endeavor teaches according to a rule ([0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luhang to incorporate the teachings of Frank to reduce complexity of operation (Frank, [0050]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Luhang in view of Frank discloses the method of claim 1, wherein a convolutional neural network filer is implemented using a convolutional neural network (Luhang, Section 2, Frank, [0012]-[0013]).  

	Regarding claim 3, Luhang in view of Frank discloses the method of claim 1, wherein the rule specifies that the determining is based on decoded information associated with the video unit, wherein the decoded information includes at least one of prediction modes, transform types, a skip flag, or coded block flag (CBF) values (Luhang, Section 2, Frank, [0030]-[0032]).  

	Regarding claim 4, Luhang in view of Frank discloses the method of claim 1, wherein the rule specifies that information related to the one or more convolutional neural network filters is controlled at a granularity smaller than the video unit (Luhang, Section 2, Frank, [0019]).  

	Regarding claim 5, Luhang in view of Frank discloses the method of claim 4, wherein the video unit is a slice or a picture or a tile or a subpicture or a coding tree block or a coding tree unit (Luhang, Section 2, Frank, [0019]).  

	Regarding claim 6, Luhang in view of Frank discloses the method of claim 4, wherein the information is controlled at a sample or pixel level (Luhang, Section 2, Frank, [0019]).  

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Luhang in view of Frank further in view of Zhang et al. (“AHG11:Convolutional Neural Networks-based In-loop Filter), hereinafter Zhang. Both Zhang is cited in IDS.

	Regarding claim 7, Luhang in view of Frank discloses all the elements of claim 7 but they do not appear to explicitly disclose the method of claim 4, wherein the information is controlled at a row or a column or a line level.  
	However, Zhang from the same or similar endeavor teaches wherein the information is controlled at a row or a column or a line level (Introduction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Luhang in view of Frank to incorporate the teachings of Zhang for smooth optimization (Zhang, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 8, Luhang in view of Frank discloses the method of claim 4, wherein the rule specifies that a set of convolutional neural network filters is determined based on a value or position of a sample within the video unit of the visual media data (Luhang, Section 2, Frank, [0019], Zhang, Introduction). 
 
	Regarding claim 9, Luhang in view of Frank discloses the method of claim 1, wherein the rule specifies that a selection of a set of convolutional neural network filters depends on a temporal layer identification of the video unit and/or a GOP (group of pictures) size of the video unit (Luhang, Section 2, Frank, [0019], Zhang, Introduction).  

	Regarding claim 10, Luhang in view of Frank discloses the method of claim 1, wherein the temporal layer identification is classified to more than one categories and a given set of convolutional neural network filters is applied for a corresponding category (Luhang, Section 2, Frank, Fig. 2a-b, Zhang, Introduction).   

	Regarding claim 11, Luhang in view of Frank discloses the method of claim 10, wherein classification of the temporal layer identification is based on the GOP size (Luhang, Section 2, Frank, Fig. 2a-b, Zhang, Introduction).  

	Regarding claim 12, Luhang in view of Frank discloses the method of claim 1, wherein the rule specifies that a set of convolutional neural network filters is utilized for video units with different temporal layers (Luhang, Section 2, Frank, Fig. 2a-b, Zhang, Introduction).  

	Regarding claim 13, Luhang in view of Frank discloses the method of claim 1, wherein the performing of the conversion comprises generating the bitstream from the visual media data (Luhang, Section 2, Frank, Fig. 2a-b, Zhang, Introduction).  

	Regarding claim 14, Luhang in view of Frank discloses the method of claim 1, wherein the performing of the conversion comprises generating the visual media data from the bitstream (Luhang, Section 2, Frank, Fig. 2a-b, Zhang, Introduction).

Regarding claim 15-20, See Examiner’s Note.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487